DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(a)-(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The instant application claims priority to U.S. Provisional Application 62/947,423, filed December 12, 2019. 

Information Disclosure Statement
The Applicant's submission of the Information Disclosure Statements dated July 21, 2020, July 31, 2020, April 12, 2021, and May 20, 2022 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. Copies of the PTOL-1449s initialed and dated by the Examiner are attached to the instant office action. 

Claim Objections
Claim 8 is objected to because of the following informalities.
Claim 8 recites, at line 2, “each activation lane being corresponding.” This appears to be a typographical error. Applicant may have intended “each activation lane  corresponding.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim 1 recites, at line 12, “the remaining value.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as, “the each remaining value.” Claims 11 and 19 have similar language and are similarly rejected.
Claims 2-10, 12-18, and 20 are rejected as depending from rejected base claims and failing to cure the indefiniteness of those base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 11, 12, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2021/0011732 by Botimer et al. (hereinafter referred to as “Botimer”).
Regarding claims 1 and 11, taking claim 1 as representative, Botimer discloses:
a method for performing a convolution operation, the method comprising: storing, by a processor, a convolution kernel in a first storage device of the processor, the convolution kernel having dimensions x by y, wherein x is a number of rows in the convolution kernel and y is a number of columns in the convolution kernel (Botimer discloses, at ¶ [0033], loading a weight value from a first memory, which discloses the weight values being stored by a processor. As disclosed at ¶ [0032], the weight value is one of a matrix of weight values, which discloses x rows by y columns, being used in a convolution operation. Botimer also discloses, at ¶ [0031], implementing the technology with one or more processors and one or more memories.); 
storing, by the processor, in a second storage device of the processor, a first subset of element values of an input feature map having dimensions n by m, wherein n is a number of rows in the input feature map and m is a number of columns in the input feature map (Botimer discloses, at ¶ [0033], loading a plurality of adjacent values of an input feature map (IFM) from a second memory. As disclosed at ¶ [0032], the IFM values are part of a matrix, which discloses n rows by m columns.);
performing a first simultaneous multiplication, by the processor, of each value of the first subset of element values of the input feature map with a first element value from among the x * y elements of the convolution kernel (Botimer discloses, at ¶ [0035], simultaneously multiplying each of the IFM values by the weight value.) ; 
for each remaining value of the x * y elements of the convolution kernel, performing, by the processor, a simultaneous multiplication of the remaining value with a corresponding subset of element values of the input feature map (Botimer discloses, at ¶ [0036], iteratively performing corresponding multiplications with the remaining elements.); 
for each simultaneous multiplication, storing, by the processor, result of the simultaneous multiplication in an accumulator connected to the processor (Botimer discloses, at ¶ [0035], accumulating the results of each multiplication.); and 
outputting, by the processor, the values of the accumulator as a first row of an output feature map (OFM) (Botimer discloses, at ¶ [0037], outputting the results as corresponding values of an OFM.).
 
Regarding claims 2 and 12, taking claim 2 as representative, Botimer discloses the elements of claim 1, as discussed above. Botimer also discloses:
wherein outputting the values of the accumulator as the first row of the OFM comprises adding, by the processor, results of plurality of simultaneous multiplications stored in the accumulator to generate the first row of the OFM (Botimer discloses, at ¶ [0035], accumulating the results of each multiplication to produce corresponding OFM values.).

Regarding claims 5 and 15, taking claim 5 as representative, Botimer discloses the elements of claim 1, as discussed above. Botimer also discloses:
broadcasting, by the processor, the first element value from among x * y elements of the convolution kernel to the second storage device (Botimer discloses, at ¶ [0035], using the first weight value with multiple multiply and accumulate units in calculations with each of the subset of input values, which discloses the claimed broadcasting to the second storage device.); and 
broadcasting, by the processor, a second element value from among the x *y elements of the convolution kernel to the second storage device (Botimer discloses, at ¶ [0035], using the second weight value with multiple multiply and accumulate units in calculations with each of the subset of input values, which discloses the claimed broadcasting to the second storage device.), 
wherein the first subset of element values of the input feature map comprises values in first to p-th column of first row of the input feature map, and a second subset of element values of the input feature map comprises values in second to (p+1)-th column of first row of the input feature map (Botimer discloses, at ¶ [0035], the first subset of input values and the second set of are in the first and second columns and second and third columns, respectively.).

Regarding claims 6, Botimer discloses the elements of claim 1, as discussed above. Botimer also discloses:
wherein the convolution kernel having the dimension x by y is a weight matrix, the weight matrix comprising a plurality of weight values, the plurality of weight values of the weight matrix are being stored in a cache memory connected to the processor, and wherein the input feature map having the dimension n by m comprises a plurality of activation values (Botimer discloses, at ¶ [0032], the first matrix is a weight matrix stored in a cache (see ¶ [0033] and the second matrix is a matrix of input feature map (activation) values.).

Regarding claim 19, Botimer discloses:
a method comprising: performing a first simultaneous multiplication, by a processor, of each value of a first subset of element values of a first matrix with a first element value from among x * y elements of a second matrix (Botimer discloses, at ¶ [0035], simultaneously multiplying each of the IFM values by the weight value.);
for each remaining value of the x * y elements of the second matrix, performing, by the processor, a simultaneous multiplication of the remaining value with a corresponding subset of element values of the first matrix (Botimer discloses, at ¶ [0036], iteratively performing corresponding multiplications with the remaining elements.);
for each simultaneous multiplication, storing, by the processor, result of the simultaneous multiplication in an accumulator connected to the processor (Botimer discloses, at ¶ [0035], accumulating the results of each multiplication.); and 
outputting, by the processor, the values of the accumulator as a first row of an output feature map (OFM) (Botimer discloses, at ¶ [0037], outputting the results as corresponding values of an OFM.).

Regarding claim 20, Botimer discloses the elements of claim 19, as discussed above. Botimer also discloses:
storing, by a processor, the second matrix in a first storage device of the processor, the second matrix having dimensions x by y, wherein x is a number of rows in the second matrix and y is a number of columns in the second matrix (Botimer discloses, at ¶ [0033], loading a weight value from a first memory, which discloses the weight values being stored by a processor. As disclosed at ¶ [0032], the weight value is one of a matrix of weight values, which discloses x rows by y columns, being used in a convolution operation.); 
storing, by the processor, in a second storage device connected to the processor, the first subset of element values of the first matrix having dimensions n by m, wherein n is a number of rows in the first matrix and m is a number of columns in the first matrix (Botimer discloses, at ¶ [0033], loading a plurality of adjacent values of an input feature map (IFM) from a second memory. As disclosed at ¶ [0032], the IFM values are part of a matrix, which discloses n rows by m columns.); and 
storing, by the processor, in the second storage device, a second subset of element values of the first matrix, wherein the first subset of element values of the first matrix comprises values in first to p-th column of first row of the first matrix, the second subset of element values of the first matrix comprises values in second to (p+1)-th column of first row of the first matrix (Botimer discloses, at ¶ [0035], the first subset of input values and a second set of stored input values are in the first and second columns and second and third columns, respectively.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Botimer in view of US Patent No. 5,285,403 by Quisquater et al. (hereinafter referred to as “Quisquater”). 
Regarding claims 3 and 13, taking claim 3 as representative, Botimer discloses the elements of claim 1, as discussed above. Botimer also discloses:
wherein the first storage device comprises a cache memory connected to the processor (Botimer discloses, at ¶ [0033], the weights are stored in various types of memory, which discloses a cache.), and 
wherein the second storage device comprises a plurality of registers located in a processing element (PE) of a multiply-accumulate (MAC) tile of the processor (Botimer discloses, at ¶ [0039], a plurality of shift buffer elements, which discloses registers.).
Botimer does not explicitly disclose the plurality of registers are 9-bit registers.
However, in the same field of endeavor (e.g., arithmetic processing) Quisquater discloses 
9-bit registers (Quisquater discloses, at col. 10, lines 44-49, 9-bit registers.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Botimer’s shift elements to utilize 9 bits, as disclosed by Quisquater because the number of bits to use is an arbitrary design choice. Therefore, this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claims 4 and 14, taking claim 4 as representative, Botimer, as modified, discloses the elements of claim 3, as discussed above. Botimer also discloses:
shifting, by the processor, the first subset of element values one register to the left in the plurality of registers (Botimer discloses, at ¶ [0039], a plurality of shift buffer elements, which discloses shifting to the left.).

Claims 7-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Botimer in view of US Publication No. 2020/0210517 by Baum et al. (hereinafter referred to as “Baum”). 
Regarding claim 7, Botimer discloses the elements of claim 6, as discussed above. Botimer also discloses:
...an adder tree (Botimer discloses, at ¶ [0035], accumulating products, which discloses an adder tree.).
Botimer does not explicitly disclose wherein the processor comprises a plurality of multiply- accumulate (MAC) tiles, each MAC tile comprising an array of processing element (PE) comprising a plurality of PE rows and a plurality of PE columns, each PE column of the plurality of PE columns comprising a plurality of PE....
However, in the same field of endeavor (e.g., matrix computations) Baum discloses:
a plurality of multiply- accumulate (MAC) tiles, each MAC tile comprising an array of processing element (PE) comprising a plurality of PE rows and a plurality of PE columns, each PE column of the plurality of PE columns comprising a plurality of PEs... (Baum discloses, at Figure 21D, an array of PEs comprising rows and columns.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Botimer’s calculations to run on a PE array, as disclosed by Baum, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 8, Botimer, as modified, discloses the elements of claim 7, as discussed above. 
Botimer does not explicitly disclose wherein each MAC tile further comprises a cache memory comprising a plurality of parallel activation lanes, each activation lane being corresponding to a row of the array of PEs in the MAC tile. 
However, in the same field of endeavor (e.g., matrix computations) Baum discloses:
wherein each MAC tile further comprises a cache memory comprising a plurality of parallel activation lanes, each activation lane being corresponding to a row of the array of PEs in the MAC tile (Baum discloses, at Figure 21D, each row comprises storage, which discloses the claimed cache.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Botimer’s calculations to run on a PE array utilizing cache, as disclosed by Baum, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claims 9 and 18, taking claim 9 as representative, Botimer, as modified, discloses the elements of claim 7, as discussed above. Botimer also discloses:
wherein each PE of the plurality of PEs comprises a plurality of registers configured to store the plurality of activation values of the input feature map, a multiplier connected to the plurality of registers and configured to multiply activations from the input feature map by the weight values from the cache memory, and a PE accumulator connected to the multiplier and configured to add an output from the multiplier to a value from the plurality of registers and store the result in the plurality of registers (Botimer discloses, at ¶ [0039], a plurality of shift buffer elements, which discloses registers, that store the IFM values and are connected to mutluply and accumulate units to multiply and accumulate the input and weight values.)

Regarding claim 10, Botimer, as modified, discloses the elements of claim 7, as discussed above. Botimer also discloses:
Botimer does not explicitly disclose wherein the array of PEs in the MAC tile comprises eight PE columns, wherein each PE column of the eight PE columns of the MAC tile comprises sixteen PEs.
However, in the same field of endeavor (e.g., matrix computations) Baum discloses:
wherein the array of PEs in the MAC tile comprises eight PE columns, wherein each PE column of the eight PE columns of the MAC tile comprises sixteen PEs (Baum discloses, at Figure 21B, an 8x8 array. Baum also discloses, at ¶ [0079], using 16 rows.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Botimer’s calculations to run on a PE array, as disclosed by Baum, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 16, Botimer discloses the elements of claim 11, as discussed above. Botimer also discloses:
wherein the convolution kernel having the dimension x by y is a weight matrix, the weight matrix comprising a plurality of weight values, the plurality of weight values of the weight matrix are being stored in a cache memory connected to the processor, and wherein the input feature map having the dimension n by m comprises a plurality of activation values, wherein the processor comprises...an adder tree (Botimer discloses, at ¶ [0032], the first matrix is a weight matrix stored in a cache (see ¶ [0033] and the second matrix is a matrix of input feature map (activation) values. Botimer also discloses, at ¶ [0035], accumulating products, which discloses an adder tree.).
Botimer does not explicitly disclose wherein the processor comprises a plurality of multiply- accumulate (MAC) tiles, each MAC tile comprising an array of processing element (PE) comprising a plurality of PE rows and a plurality of PE columns, each PE column of the plurality of PE columns comprising a plurality of PE....
However, in the same field of endeavor (e.g., matrix computations) Baum discloses:
a plurality of multiply- accumulate (MAC) tiles, each MAC tile comprising an array of processing element (PE) comprising a plurality of PE rows and a plurality of PE columns, each PE column of the plurality of PE columns comprising a plurality of PEs... (Baum discloses, at Figure 21D, an array of PEs comprising rows and columns.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Botimer’s calculations to run on a PE array, as disclosed by Baum, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 17, Botimer discloses the elements of claim 16, as discussed above Botimer does not explicitly disclose wherein each MAC tile further comprises a cache memory comprising a plurality of parallel activation lanes, each activation lane being corresponding to a row of the array of PEs in the MAC tile, wherein the array of PEs in the MAC tile comprises eight PE columns, wherein each PE column of the eight PE columns of the MAC tile comprises sixteen PEs. 
However, in the same field of endeavor (e.g., matrix computations) Baum discloses:
wherein each MAC tile further comprises a cache memory comprising a plurality of parallel activation lanes, each activation lane being corresponding to a row of the array of PEs in the MAC tile, wherein the array of PEs in the MAC tile comprises eight PE columns, wherein each PE column of the eight PE columns of the MAC tile comprises sixteen PEs (Baum discloses, at Figure 21D, each row comprises storage, which discloses the claimed cache. Baum also discloses, at Figure 21B, an 8x8 array. Baum also discloses, at ¶ [0079], using 16 rows).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Botimer’s calculations to run on a PE array utilizing cache, as disclosed by Baum, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183